       Reset Form      Case 8:19-cr-00125-JVS UNITED STATES
                                               Document     DISTRICT
                                                        1 Filed      COURT
                                                                07/17/19 Page 1 of 2 Page ID #:1
                                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                 CASE SUMMARY

           Case Number        S~('(,Z~~— ~ ~a~j ~~~~j                                       Defendant Number One
           U.S.A. v. Thomas John Madden III                                                 Year of Birth 1984
          0 Indictment                   ~ Information                     Investigative agency (FBI, DEA,etc.) DHS-HSI

  NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case,enter "N/A."

 OFFENSENENUE                                                                      PREVIOUSLY FILED COMPLAINT/CVB CITATION
  a. Offense charged as a:                                                         A complaint/CVB citation was previously filed on: N/A
                                                                                                                                    ~~   ,t,-
                                                                                    Case Number:                         .~
                                                                                                                          4     ~,~.~,   ~
       Class A Misdemeanor ~ Minor Offense ~ Petty Offense
                                                                                    Assigned Judge:
      Class B Misdemeanor ~ Class C Misdemeanor 0 Felony
                                                                                    Charging:                                 ~~.., ._
  b. Date of Offense On or about 02/26/2018 and 05/04/2018
                                                                                                                              Y C~ C!J
                                                                                    The complaint/CVB citation:               ~~~                     ~
  c.County in which first offense occurred                                                                                     c~-_      ~
                                                                                                is still pending              ~-~s~      ~            D
 Orange                                                                                                                           --~
                                                                                            ❑ was dismissed on:                 ~r       N
  d.The crimes charged are alleged to have been committed in                                                                    .•~~     ~
   (CHECK ALL THAT APPLY):                                                         PREVIOUS COUNSEL
                                                                                   Was defendant previously repre               ?    ~ No     ~ Yes
           Los Angeles             ~ Ventura
                                                                                    IF YES, provide Name: N/A
         ✓ Orange
         ~                             ~ Santa Barbara
                                                                                             Phone Number:
                  Riverside            ~ San Luis Obispo
                                                                                   COMPLEX CASE
                  San Bernardino       ❑Other                                      Are there 8 or more defendants in the Indictment/Information?
                                                                                           Yes*         ~✓ No
 Citation of Offense 18 U.S.C.§§ 2252A(a)(5)(B),(b)(2):
                                                                                   Will more than 12 days be required to present government's
 Access with Intent to View Child Porn                                             evidence in the case-in-chief?
 e. Division in which the MAJORITY of events, acts, or omissions                           Yes*         0✓ No
   giving rise to the crime or crimes charged occurred:                           *AN ORIGINAL AND 1 COPY(UNLESS ELECTRONICALLY FILED)
                                                                                  OF THE NOTICE OF COMPLEX CASE MUST BE FILED ATTHE
      Western (Los Angeles,San Luis Obispo, Santa Barbara, Ventura)               TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                                  CHECKED.
      Eastern (Riverside and San Bernardino) 0✓ Southern (Orange)
                                                                                   SUPERSEDING INDICTMENT/INFORMATION
RELATED CASE                                                                       IS THIS A NEW DEFENDANT?             ~ Yes ~ No

Has an indictment or information involving this defendant and                     This is the N/A            superseding charge (i.e., 1st, 2nd).
the same transaction or series of transactions been previously                    The superseding case was previously filed on:
filed and dismissed before trial?
       ~✓ No      ~ Yes
                                                                                  Case Number
         If "Yes," Case Number:
                                                                                  The superseded case:
Pursuant to General Order 16-05, criminal cases may be related
if a previously filed indictment or information and the present                            is still pending before Judge/Magistrate Judge
case:
    a. arise out of the same conspiracy,common scheme,
       transaction, series of transactions or events; or                           ❑ was previously dismissed on

    b.involve one or more defendants in common,and would                          Are there 8 or more defendants in the superseding case?
      entail substantial duplication of labor in pretrial, trial or                    ~ Yes*          ~ No
      sentencing proceedings if heard by differentjudges.                         Will more than 12 days be required to present government's
                                                                                  evidence in the case-in-chief?
 Related case(s), if any(MUST MATCH NOTICE OF RELATED
                                                                                          Yes*         ~ No
CASE): N/A
                                                                                  Was a Notice of Complex Case filed on the Indictment or
                                                                                  Information?
                                                                                           Yes         ~ No
                                                                                  *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                                  M UST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
                                                                                  FILED IF EITHER "YES" BOX IS CHECKED.
fR-77 11 7/7 71                                                       ('GCF CI IAA ~AARY                                                            Dana 1 of 7
                       Case 8:19-cr-00125-JVS UNITED STATES
                                               Document     DISTRICT
                                                        1 Filed      COURT
                                                                07/17/19 Page 2 of 2 Page ID #:2
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                                               CASE SUMMARY

   INTERPRETER                                                                 CUSTODY STATUS
   Is an interpreter required?      ~ YES      0 NO                               Defendant is not in custody:
   IF YES, list language and/or dialect:                                          a. Date and time of arrest on complaint: N/A
                                                                                  b. Posted bond at complaint level on:
                                                                                      in the amount of $
  OTHER
                                                                                  c. PSA supervision?      ❑Yes ~ No
  ✓ Male
  ~                      ~ Female                                                 d. Is on bail or release from another district:
  ✓ U.S. Citizen
  Q                      ~ Alien                                                  N o.

   Alias Names) "714perv,""mdannPedoperv"                                         Defendant is in custody:
                                                                                  a.Place of incarceration: ~ State          ~ Federal

  This defendant is charged in:                                                   b. Name of Institution: N/A
        ✓ All counts
        ~                                                                         c. If Federal, U.S. Marshals Service Registration Number:
             Only counts:                                                           N/A
                                                                                  d. ❑ Solely on this charge. Date and time of arrest:
       This defendant is designated as "High Risk" per
        18 USC § 3146(a)(2) by the U.S. Attorney.
                                                                                  e. On another conviction:      ~ Yes              ~ No
       This defendant is designated as "Special Case" per
                                                                                        IF YES : ❑State          ~ Federal          ~ Writ of Issue
        18 USC § 3166(b)(7).
  Is defendant a juvenile?              ~ Yes       ~✓ No                        f. Awaiting trial on other charges: ~ Yes          ❑ No

  IF YES,should matter be sealed?       ❑Yes       ~ No                                IF YES : ~ State     ~ Federal         AND
                                                                                      Name of Court:
 The areas) of substantive law that will be involved in this case
                                                                                      Date transferred to federal custody:
 include(s):
     financial institution fraud     ~ public corruption                         This person/proceeding is transferred from another district
       government fraud                    ~ taxoffenses                         pursuant to F.R.Cr.P.         20             21             40

       environmental issues                ~ mail/wire fraud
       narcotics offenses                  ~ immigration ofFenses
       violent crimes/firearms             ~ corporate fraud

 ✓ Other
 ~                  child pornography




 EXCLUDABLE TIME

  Determinations as to excludable time prior to filing indictmentlinformation. EXPLAIN:




              Date        07/17/2019
                                                                              Si~fiature of Assistant U.S. Attorney
                                                                              Jake D. Nare
                                                                              Print Name
!'R_7"J (1'J/'171                                                   (~4CF V IAAM~RV                               -                        p~no 7 of 7
